       Case 2:17-cv-01725-MMD-CLB Document 72 Filed 01/21/21 Page 1 of 1




1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      MITCHELL FIELDS,
4                                                       2:17-cv-1725-MMD-CLB
                                   Plaintiffs,
5         v.
                                                        ORDER
6      DWIGHT NEVEN, et al.,
7
                                Defendants.
8

9          On January 5, 2021, appointed counsel, Adam Hosmer-Henner, Esq., Chelsea Latino,
10   Esq., and Philip Mannelly, Esq. of McDonald Carano LLP, filed a motion to withdraw as
11   counsel (ECF No. 71). No opposition was filed. Pursuant to LR 7-2(d), the failure of an
12   opposing party to file points and authorities in response to any motion . . . constitutes a
13   consent to the granting of the motion.
14         Therefore, the motion to withdraw (ECF No. 71) is GRANTED. Plaintiff shall continue
15   to be represented by Margaret McLetchie, Esq. and Alina Shell, Esq. of McLetchie Law.

16

17             DATED: January 21, 2021.

18

19                                               ______________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

                                                    1
